DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 10/22/2021. Applicant submits that no claims have been amended, added, or canceled. Applicant submits that claims 1-20 remain pending in this application. The Applicant is incorrect in this remark. The Examiner suggests this is a typographical error. As presented, Claims 1-22 are pending in the remarks. A complete response to applicants remarks follows here below. 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 10/22/2021, with respect to claim rejections under 35 U.S.C. § 102 and § 103 have been fully considered and the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Andreiko et al. (US 20130095446 A1) in combination with Borovinskih et al. (US 20130089828 A1) as rejected below. Similarly, claims 21 and 22 are rejected in view of Borovinskih et al. (US 20130089828 A1) as rejected below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 and 22 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Borovinskih et al. (US 20130089828 A1).
Regarding Claim 21: Borovinskih discloses a quality control system (Refer to Figure 18 and para [164]) comprising: an imaging system (Refer to para [055]; “Embodiments also include methods for designing patient removable orthodontic tooth positioning appliances including cutouts. In one embodiment, computer-based 3-dimensional planning/design tools, such as Treat.TM. software from Align Technology, Inc., may be used to design and fabricate a tooth positioning appliance including a cutout to expose an elastic band receiving member.”) configured to: enhance a quality characteristic of a fabricated dental aligner (Refer to para [053]; “Orthodontic positioning appliances are provided that can be used in conjunction with one or more orthodontic elastic members, as well as related methods and systems. During orthodontic treatment, it may be necessary to apply forces to a tooth to generate movement of the tooth to, for example, bring the patient's teeth into a better occlusion in a mesial or distal direction.”) capture an image of the quality characteristic (Refer to para [082]; “For example, the patient's teeth may be scanned using one or more imaging devices suitable to generate 3-D models of the teeth. In one embodiment, the digital representations may be manipulated to represent the teeth in an arrangement other than a current teeth arrangement of the patient. For example, the digital representations may be manipulated to represent the patient's teeth in a desired intermediate or final position.”) and generate a digital dental aligner (Refer to para [081]; “methods for treating dental malocclusions are provided. In such embodiments, dental malocclusions may be detected using digital representations (such as 3-dimensional models) of a patient's tooth arrangement, including digital representations of teeth in the patient's upper jaw, and digital .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US 20130095446 A1) in combination with Borovinskih et al. (US 20130089828 A1).
Regarding Claim 1: (Original) Andreiko discloses a method for analyzing a quality of a dental aligner (Refer to abstract; “A method for direct fabrication of an orthodontic device having tooth-fitting cavities, such as an aligner, using layer-by-layer printing of a single or multiple polymeric materials.”) the method comprising: receiving, by a processor (Refer to para [024]; “The computerized methods used in forming the appliance may include forming a mathematical model of the mandibular trough and aligning tooth shapes with the trough to form a tooth placement, and deriving the appliance from that tooth placement.”) a digital dental aligner generated based on a fabricated dental aligner (Refer to para [007]; “The Invisalign.RTM. aligners are fabricated by way of a physical and computer aided molding process. The method begins by forming an impression of the patent's dentition using a suitable impression material, such as polyvinylsiloxane (PVS).”) analyzing, by the processor, the digital dental aligner to identify a quality characteristic of the fabricated dental aligner (Refer to para [008]; “attachments facilitate coupling of the aligners to the teeth. In the Invisalign.RTM. process, the attachments are placed using a template aligner that is thermoformed over a mold that matches the 

Andreiko does not expressly disclose a flagging processor for identifying a quality characteristic.

Borovinskih teaches “… the field of orthodontics, and more particularly to the design of dental positioning appliances precisely configured to interface with an orthodontic elastic member.”

Borovinskih further teaches “FIG. 4B … a patient-removable tooth positioning appliance 25 similar to appliance 10 discussed with reference to FIG. 1.” That is capable to calculate flagging, by the processor (Refer to para [164]; “a data processing system 400”) the fabricated dental aligner based on an identified quality characteristic (Refer to para [122]; “Turning back to FIG. 10, in operation 98, the cutout line is rearranged in response to a user input. A position, length, shape and/or orientation of the cutout line may be rearranged as desired in accordance with a user input. For example, computer-based planning/design tool may initially generate a cutout line based on a shape and position of an elastic band receiving member and one or more constraints, and may then subsequently allow a treating practitioner to alter the default cutout line as desired.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Andreiko by adding a calculator for planning/designing “orthodontic positioning device that includes a first patient removable orthodontic tooth positioning 
The suggestion/motivation for combining the teachings of Andreiko and Borovinskih would have been in order to enhance/improve the dental positioning device such that “the digital representation of the elastic band receiving member is provided on the digital representation of the patients tooth, the computer-based planning/design tools may define a cutout line. The cutout line may subsequently be used to cut the tooth positioning appliance such that the appliance does not interfere with the elastic band receiving member when disposed on the patient's teeth. In some embodiments, the cutout line may have be optimally shaped so as to minimize the amount of material removed from the tooth positioning appliance. In at least one embodiment, the cutout line may be user-manipulable such that the treating practitioner may redefine a location and/or shape of the cutout line.” (at para [055], Borovinskih).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Andreiko and Borovinskih in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 8 (Original): Borovinskih discloses the digital dental aligner includes at least one of a two-dimensional image or a three-dimensional model of the fabricated dental aligner (Refer to para [096]; “In one embodiment, tangential planes may be generated for points on each of a pair of corresponding teeth in the upper and lower jaws and subsequently used to determine tangent line 82. For example, with respect to a tooth in the upper jaw, FIG. 9B shows a plane 83 that is tangential to a point 83A on a tooth of the upper jaw 84. In this case, point 83A is provided at the center of the facial surface of the canine tooth, although point 83A may be provided at any suitable location of any 

Regarding Claim 14: (Original) Andreiko discloses a system for (Refer to para [038]; “a system for treating a malocclusion may include a series of aligners differing in their configuration sufficient to fulfill a predetermined treatment plan.”) analyzing a quality of a dental aligner  (Refer to abstract; “A method for direct fabrication of an orthodontic device having tooth-fitting cavities, such as an aligner, using layer-by-layer printing of a single or multiple polymeric materials.”) the system comprising: receive a digital dental aligner (Refer to para [024]; “The computerized methods used in forming the appliance may include forming a mathematical model of the mandibular trough and aligning tooth shapes with the trough to form a tooth placement, and deriving the appliance from that tooth placement.”) generated based on a fabricated dental aligner (Refer to para [007]; “The Invisalign.RTM. aligners are fabricated by way of a physical and computer aided molding process. The method begins by forming an impression of the patent's dentition using a suitable impression material, such as polyvinylsiloxane (PVS).”) analyze the digital dental aligner to identify a quality characteristic of the fabricated dental aligner (Refer to para [008]; “attachments facilitate coupling of the aligners to the teeth. In the Invisalign.RTM. process, the attachments are placed using a template aligner that is thermoformed over a mold that matches the initial positions of the patient's teeth. Thin material can be used for the template aligner so that the template aligner is not as stiff or retentive as normal aligners. A "well" or "pocket" is created in the template aligner for each 

Andreiko does not expressly disclose a flagging processor for identifying a quality characteristic. Andreiko does not expressly recite computer instructions.

Borovinskih teaches “… the field of orthodontics, and more particularly to the design of dental positioning appliances precisely configured to interface with an orthodontic elastic member.”

Borovinskih teaches a processor and memory coupled to the processor and storing instructions that,
when executed by the processor (Refer to para [164]; “FIG. 18 is a simplified block diagram of a data processing system 400 embodying embodiments of the present invention. Data processing system 400 typically includes at least one processor 402 which communicates with a number of peripheral devices via a bus subsystem 404. These peripheral devices typically include a storage subsystem 406 (memory subsystem 408 and file storage subsystem 410)…”).
Borovinskih further teaches “FIG. 4B … a patient-removable tooth positioning appliance 25 similar to appliance 10 discussed with reference to FIG. 1.” That is capable to calculate flagging, by the processor (Refer to para [164]; “a data processing system 400”) the fabricated dental aligner based on an identified quality characteristic (Refer to para [122]; “Turning back to FIG. 10, in operation 98, the cutout line is rearranged in response to a user input. A position, length, shape and/or orientation of the cutout line may be rearranged as desired in accordance with a user input. For example, computer-based planning/design tool may initially generate a cutout line based on a shape and 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Andreiko by adding a calculator for planning/designing “orthodontic positioning device that includes a first patient removable orthodontic tooth positioning appliance having teeth receiving cavities shaped to receive and apply a resilient positioning force to a patient's teeth provided in one of an upper jaw and a lower jaw…” as rejected above by Borovinskih.

The suggestion/motivation for combining the teachings of Andreiko and Borovinskih would have been in order to enhance/improve the dental positioning device such that “the digital representation of the elastic band receiving member is provided on the digital representation of the patients tooth, the computer-based planning/design tools may define a cutout line. The cutout line may subsequently be used to cut the tooth positioning appliance such that the appliance does not interfere with the elastic band receiving member when disposed on the patient's teeth. In some embodiments, the cutout line may have be optimally shaped so as to minimize the amount of material removed from the tooth positioning appliance. In at least one embodiment, the cutout line may be user-manipulable such that the treating practitioner may redefine a location and/or shape of the cutout line.” (at para [055], Borovinskih).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Andreiko and Borovinskih in order to obtain the specified claimed elements of Claim 14. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 

Regarding Claim 18 (Original): Borovinskih discloses the digital dental aligner is a virtual three-dimensional (3D) model of the fabricated dental aligner (Refer to para [096]; “In one embodiment, tangential planes may be generated for points on each of a pair of corresponding teeth in the upper and lower jaws and subsequently used to determine tangent line 82. For example, with respect to a tooth in the upper jaw, FIG. 9B shows a plane 83 that is tangential to a point 83A on a tooth of the upper jaw 84. In this case, point 83A is provided at the center of the facial surface of the canine tooth, although point 83A may be provided at any suitable location of any suitable tooth. Plane 83 may be graphically provided in a three-dimensional Cartesian coordinate system 85, in which the origin of the coordinate system 85 (i.e., the (0,0,0) point) is disposed at point 83A. The Y-axis is provided in the mesial-distal direction of the jaw, the X-axis is provided perpendicular to the Y-axis and in the occlusal plane, and the Z-axis extends perpendicular to the XY-plane and in the sagittal plane. In the XY-plane, an angle R may be formed between the Y-axis and the intersection line of plane 83 and the XY-plane. This intersection line may be considered as a line that is tangent to a point on a tooth of the upper jaw in the mesial-distal direction.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US 20130095446 A1) in combination with Borovinskih et al. (US 20130089828 A1) and further in view of Caraballo (US 20150335399 A1).

Regarding Claim 2 (Original): Andreiko and Borovinskih in combination discloses all the claimed elements as rejected above. Andreiko and Borovinskih in combination does not expressly disclose a cut line file based on the fabricated dental aligner from a dental mold. 

Caraballo teaches the art of orthodontics, particularly producing or maintaining the desired position of teeth, for example for straightening, leveling and aligning. More specifically, Caraballo teaches 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Andreiko and Borovinskih by enhancing digital data representing the geometric characteristics of the denture of the patient, which will be used to virtually represent said denture and to be able act on it as taught by Caraballo as rejected above. 

The suggestion/motivation for combining the teachings of Andreiko, Borovinskih and Caraballo would have been in order to “produce computer files containing the information about the denture and the negative form for the production of the caps with their protrusions. Information for producing an entire device in case of loss, or only one of the caps in case of partial breaking of the devices, can be readily retrieved with these files.” (at para [054]; Caraballo).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Andreiko, Borovinskih and Caraballo in order to obtain the specified claimed elements of Claim 2. It .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. (US 20130095446 A1) in combination with Borovinskih et al. (US 20130089828 A1) and further in view of Akeel (US 20170231721 A1).

Regarding Claim 13 (Original): Andreiko and Borovinskih in combination discloses all the claimed elements as rejected above. Andreiko and Borovinskih in combination does not expressly disclose further inspection of a fabricated dental aligner.

Akeel teaches flagging the fabricated dental aligner at least one of (i) causes a fabrication system to fabricate a replacement dental aligner, or (ii) indicates at least one of that the fabricated dental aligner requires further inspection by a technician or that the fabricated dental aligner is rejected (Refer to para [061]; “An automated procedure for correcting teeth misalignment in orthodontics wherein the corrective forces are applied by means of a polymeric, usually transparent, tray having teeth attachments with the steps of: [0062] (a) generating a 3D digital model of the jaw having the misaligned teeth either by creating a mold and scanning the mold, or by digitally scanning the teeth directly; [0063] (b) processing the 3D model to generate a corrective plan for the teeth; [0064] (c) designing a set of corrective elements capable of applying corrective forces to the misaligned teeth through elastic forces, wherein the corrective elements are either brackets and arch wire or alignment trays, wherein the corrective elements can include protrusions on their mating surfaces with the attachments; [0065] (d) designing a set of attachments that react to the corrective forces, wherein the attachments include brace brackets or aligner buttons; [0066] (e) identifying locations for applying the attachments to the surfaces of the teeth; [0067] (f) bonding the attachments to the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Andreiko and Borovinskih by adding a processor calculating replacing corrective elements as taught by Akeel as rejected above. 

The suggestion/motivation for combining the teachings of Andreiko, Borovinskih and Akeel would have been in order to “generating a mold then scanning the mold digitally, or where the 3D digital model is created by digitally scanning the Jaw directly. The corrective elements can include protrusions on their mating surfaces with the attachments to direct the forces as designed. The set of attachments can be brace brackets or aligner buttons. The attachments can be bonded to the identified locations manually or robotically. The corrective element can be fabricated using lithographic digital printing, 3D printing or injection molding.” (at para [092], Akeel).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Andreiko, Borovinskih and Akeel in order to obtain the specified claimed elements of Claim 13. It is . 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Borovinskih et al. (US 20130089828 A1) in combination with Akeel (US 20170231721 A1).

Regarding Claim 22 (Original): Borovinskih discloses all the claimed elements as rejected above. Borovinskih does not expressly disclose further inspection of a fabricated dental aligner.

Akeel teaches flagging the fabricated dental aligner at least one of (i) causes a fabrication system to fabricate a replacement dental aligner, or (ii) indicates at least one of that the fabricated dental aligner requires further inspection by a technician or that the fabricated dental aligner is rejected (Refer to para [061]; “An automated procedure for correcting teeth misalignment in orthodontics wherein the corrective forces are applied by means of a polymeric, usually transparent, tray having teeth attachments with the steps of: [0062] (a) generating a 3D digital model of the jaw having the misaligned teeth either by creating a mold and scanning the mold, or by digitally scanning the teeth directly; [0063] (b) processing the 3D model to generate a corrective plan for the teeth; [0064] (c) designing a set of corrective elements capable of applying corrective forces to the misaligned teeth through elastic forces, wherein the corrective elements are either brackets and arch wire or alignment trays, wherein the corrective elements can include protrusions on their mating surfaces with the attachments; [0065] (d) designing a set of attachments that react to the corrective forces, wherein the attachments include brace brackets or aligner buttons; [0066] (e) identifying locations for applying the attachments to the surfaces of the teeth; [0067] (f) bonding the attachments to the identified locations either manually or robotically; [0068] (h) fabricating the set of corrective elements, using lithographic digital printing, 3D printing or injection molding; [0069] (i) applying the 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Borovinskih by adding a processor calculating replacing corrective elements as taught by Akeel as rejected above. 

The suggestion/motivation for combining the teachings of Borovinskih and Akeel would have been in order to “generating a mold then scanning the mold digitally, or where the 3D digital model is created by digitally scanning the Jaw directly. The corrective elements can include protrusions on their mating surfaces with the attachments to direct the forces as designed. The set of attachments can be brace brackets or aligner buttons. The attachments can be bonded to the identified locations manually or robotically. The corrective element can be fabricated using lithographic digital printing, 3D printing or injection molding.” (at para [092], Akeel).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Borovinskih and Akeel in order to obtain the specified claimed elements of Claim 22. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question. 
Allowable Subject Matter
Claims 3-7, 9-12, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related Applications: 17/181929 (US 20210196430 A1)
US 20180153649 A1 – Wu discloses “When a physical model is used (either manually generated from impressions of a patient's teeth or from one or more digital models), the expander may be fabricated by molding a sheet of material over the model. In general any appropriate material may be used for the expander, as long as it is sufficiently biocompatible and possesses the rigidity and physical characteristics necessary (either on its own or in combination with other materials). For example, an expander may be formed of an acrylic material that is applied in a sheet over a physical model, formed (e.g., thermoformed, set) and then cut and/or trimmed. In various examples provided herein, the material may form (including set) by temperature and/or light or other appropriate means. For example, an expander may be formed of a thermoplastic curable polymer.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665